Title: General Orders, 18 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday Feby 18th 1780.
            Parole Arms—  C. Signs—Ammunition Accoutrements—
          
          By a division General Court Martial held in the Pennsylvania line by order of Colonel Johnston, Commandant of the division, Colonel Walter Steward President—James Hammell and Samuel Crawford, soldiers of the 5th Pennsylvania regiment were tried, “On suspicion of robbery” and found guilty of the charge being a breach of the 21st article, 13th section of the articles of War and sentenced to be hanged (more than two thirds of the Court agreeing[)].
          The Commander in Chief confirms the sentence & orders the execution thereof tomorrow between the hours of three & four ôclock in the afternoon: The officers of the day and all others whose duty it is will attend at that hour.
          
          The corps of Artillery will send a band of Music to attend the Criminals to the place of execution.
          The Pennsylvania division will furnish an escort of a Captain, one subaltern, four serjeants, four corporals two drums & fifes and fifty privates, and each division will send two hundred men and the corps of Artillery one hundred men properly officered to the place of execution.
        